United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1743
Issued: March 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 27, 2018 appellant filed a timely appeal from an August 29, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $47,664.83 for the period July 15, 2013 through
June 25, 2016 as she received compensation based on a loss of wage-earning capacity (LWEC)
1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its August 29, 2018 decision.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

determination after returning to work, for which she was without fault; and (2) whether OWCP
properly denied waiver of recovery of the overpayment.
FACTUAL HISTORY
On December 7, 2007 appellant, then a 24-year-old full-time city carrier, filed a traumatic
injury claim (Form CA-1) alleging that on December 5, 2007 she injured her neck and back when
she slipped and fell on an icy porch while in the performance of duty. She stopped work on the
date of injury. OWCP accepted the claim for a lumbar sprain. It paid appellant wage-loss
compensation on the supplemental rolls, effective January 21, 2008, and then on the periodic rolls,
effective November 18, 2008.
In a November 18, 2008 letter, OWCP advised appellant that it had placed her on the
periodic compensation rolls and outlined her entitlement to compensation benefits and her
responsibility to return to work in connection with the accepted employment injury. It informed
her that, if she worked for any portion of the period she received disability compensation, she must
return checks received to OWCP or an overpayment of compensation might result. For payments
sent by electronic funds transfer (EFT), she was advised to notify OWCP immediately if she
worked for a portion of the period for which a deposit was made so that the overpayment could be
collected.
In a completed Form EN1032 dated January 14, 2013, appellant reported part-time private
sector employment as a home health aide beginning August 20, 2012, with wages of $10.00 per
hour.
In an LWEC determination dated March 15, 2013, OWCP found that appellant’s part-time
employment as a home health aide in the private sector, effective August 20, 2012, fairly and
reasonably represented her wage-earning capacity. It noted that her current pay rate for her job
when injured was $1,020.42, effective January 1, 2013, and calculated that she earned $370.00 a
week as a private sector home health aide. OWCP reduced appellant’s wage-loss compensation,
accordingly, effective December 16, 2012. Appellant continued working as a private sector home
health aide through April 2013.
In a completed Form EN1032 received by OWCP on September 18, 2014, appellant
reported that she had returned to work at the employing establishment in July 2013 as a letter
carrier. Appellant noted on a completed Form EN1032 dated August 8, 2015 that permanent
medical restrictions limited her to working six hours a day, with actual earnings of $30.00 an hour
or $1,100.00 a week. OWCP continued to pay appellant wage-loss compensation under the
March 15, 2013 LWEC determination.
By notice of proposed termination dated March 22, 2016 and finalized June 14, 2016,
OWCP terminated appellant’s wage-loss and medical compensation benefits, effective June 26,
2016, as the medical evidence of record established that the accepted conditions had ceased
without residuals.
In a September 19, 2016 e-mail, the employing establishment confirmed that appellant had
returned to duty on July 15, 2013. It provided timekeeping records demonstrating that appellant
worked six hours a day for the period July 15, 2013 through December 31, 2014.
2

In letter dated January 19, 2018, OWCP made a preliminary determination that appellant
received an overpayment of compensation in the amount of $47,664.83 for the period July 15,
2013 through June 25, 2016, because she received wage-loss compensation benefits pursuant to
the March 15, 2013 LWEC determination through June 25, 2016 although she no longer had a loss
of her wage-earning capacity after she returned to work at the employing establishment on
July 15, 2013. It found her at fault in creation of the overpayment, as she should have been
reasonably expected to realize that she was no longer entitled to the full amount of wage-loss
compensation after she had returned to work. OWCP calculated that appellant was paid
compensation as follows: $239.87 for the period July 26 to 29, 2015; $1,449.52 from July 30 to
August 22, 2015; $10,146.60 from August 23, 2015 to February 6, 2016; $1,389.12 from
February 7 to 29, 2016; $303.23 from March 1 to 5, 2016; and $6,792.40 for the period March 6
to June 25, 2016. It totaled these amounts to equal $64,446.38 in compensation received by
appellant. OWCP calculated that she was entitled to 1,019.47 hours of compensation for the period
July 15, 2013 to June 25, 2016, as she only worked six hours a day and was entitled to
compensation for the remaining two hours a day, totaling $16,781.55. It deducted appellant’s
$16,781.55 entitlement from the $64,446.38 of compensation paid to determine that a $47,664.83
overpayment of compensation had been made. OWCP informed appellant of her appeal rights and
instructed her to complete an enclosed overpayment recovery questionnaire (Form OWCP-20) and
submit supporting documentation, including tax returns, bank account statements, pay slips, and
applicable financial records to support her income and expenses within 30 days.
On February 21, 2018 OWCP received appellant’s January 27, 2018 request for a
telephonic hearing before a representative of OWCP’s Branch of Hearings and Review on the
issues of fault and possible waiver. Appellant indicated that she had notified OWCP of her
employment and had done everything required of her. With the request she provided a partially
completed Form OWCP-20, noting monthly household expenses of $1,758.00 for mortgage,
$300.00 for food, $200.00 for clothing, $400.00 for utilities, and $550.00 for a car payment.
Appellant further noted that she lived with her minor daughter and had no sources of income other
than her federal salary. During the hearing, held on July 9, 2018, she contended that she had not
knowingly accepted payments to which she was not entitled.
By decision dated August 29, 2018, OWCP finalized the determination that appellant
received an overpayment of compensation in the amount of $47,664.83 for the period July 15,
2013 through June 25, 2016, because she continued to receive compensation benefits based on the
March 15, 2013 LWEC determination, predicated on her actual earnings as a home health aide,
after she returned to work at the employing establishment. It found that she was without fault in
creation of the overpayment. OWCP directed appellant to repay the $47,664.83 in the amount of
$450.00 a month, based on reported monthly expenses of $4,269.00 and monthly income of
$4,790.00, a difference of $521.00 a month. It noted that she had not submitted sufficient financial
information for consideration of waiver of recovery of the overpayment. OWCP found that
recovery of the overpayment would not be against good conscience as appellant did not relinquish
a valuable right or change her position for the worse in reliance on her compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of

3

duty.3 Section 8129(a) of FECA provides, in pertinent part, that when an overpayment has been
made to an individual under this subchapter because of an error of fact or law, adjustment shall be
made under regulations prescribed by the Secretary of Labor by decreasing later payments to which
an individual is entitled.4
Section 8116 of FECA defines the limitations on the right to receive compensation benefits.
This section of FECA provides that, while an employee is receiving compensation, he or she may
not receive salary, pay, or remuneration of any type from the United States, except in limited
circumstances.5 OWCP’s regulations provide in pertinent part: Compensation for wage loss due
to disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.6 A
claimant is not entitled to receive temporary total disability benefits and actual earnings for the
same period.7 OWCP’s procedures also provide that an overpayment in compensation is created
when a claimant returns to work, but continues to receive wage-loss compensation.8
OWCP’s procedures provide that, once an overpayment is identified, it is responsible for
determining whether the claimant was with fault or without fault, issuing a preliminary finding,
and unless a hearing is requested, OWCP is responsible for issuing a final decision.9 These
procedures note that, if the claimant is determined to be without fault, a preliminary overpayment
determination must be released along with a Form OWCP-20 within 30 days of the date the
overpayment is identified. Both the reason that the overpayment occurred and the reason for the
finding of without fault must be clearly stated. A preliminary overpayment determination informs
the claimant of the right to submit evidence and the right to a prerecoupment hearing on the issues
of: (a) fact and amount of overpayment; and (b) waiver of recovery of the overpayment. Along
with the preliminary overpayment determination, OWCP should provide a clearly written
statement explaining how the overpayment was created.10

3

5 U.S.C. § 8102.

4

Id. at § 8129(a).

5

Id. at § 8116(a).

6

20 C.F.R. § 10.500.

7

See J.L., Docket No. 18-1266 (issued February 15, 2019); K.E., Docket No. 18-0687 (issued October 25, 2018);
M.S., Docket No. 16-0289 (issued April 21, 2016); L.S., 59 ECAB 350, 352-53 (2008).
8

See J.S., Docket No. 17-0260 (issued December 28, 2017); B.H., Docket No. 09-0292 (issued September 1, 2009);
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.1
(September 2018).
9

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.4(a)(2) (May 2004).
10

Id.; see also L.P., Docket No. 18-0095 (issued March 12, 2020).

4

ANALYSIS -- ISSUE 1
The Board finds that OWCP improperly determined that appellant received an
overpayment of compensation in the amount of $47,664.83 for the period July 15, 2013 through
June 25, 2016 as she received compensation based on an LWEC determination after returning to
work.
An overpayment of compensation was identified when on September 19, 2016, OWCP
received an e-mail from the employing establishment which confirmed that appellant had returned
to duty on July 15, 2013. It was not until January 19, 2018, however, that OWCP issued a
preliminary determination finding an overpayment in the amount of $47,664.83 had been created
for the period July 15, 2013 through June 25, 2016.
By decision dated August 29, 2018, OWCP’s hearing representative finalized the
preliminary overpayment determination and found appellant without fault in the creation of the
$47,664.83 overpayment for the period July 15, 2013 through June 25, 2016, because she
continued to receive compensation benefits based on the March 15, 2013 LWEC determination,
predicated on her actual earnings as a home health aide, after she returned to work at the employing
establishment. The hearing representative found that she was without fault in creation of the
overpayment. OWCP directed appellant to repay the $47,664.83 in the amount of $450.00 per
month.
The Board finds that OWCP failed to follow its procedures in issuing the January 19, 2018
overpayment decision. As noted, OWCP’s procedures provide that a preliminary overpayment
determination must be released along with a Form OWCP-20 within 30 days of the date the
overpayment is identified.11 In this case, OWCP first identified the overpayment of compensation
on September 19, 2016, but it did not, however, issue a preliminary notice regarding the
overpayment until January 19, 2018, more than 30 days later.
The Board thus finds that OWCP failed to follow its established procedures in determining
that appellant received an overpayment of compensation in the amount of $47,664.83 for the
period July 15, 2013 through June 25, 2016.12
CONCLUSION
The Board finds that OWCP improperly determined that appellant received an
overpayment of compensation in the amount of $47,664.83 for the period July 15, 2013 through
June 25, 2016.

11

See id.

12

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

5

ORDER
IT IS HEREBY ORDERED THAT the August 29, 2018 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 23, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

